Citation Nr: 0844924	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  08-00 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son.




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from September 1968 to August 
1971.  The veteran died in June 2006.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  The appellant testified before the 
undersigned at a Videoconference Board hearing in October 
2008.  A transcript of this hearing is associated with the 
claims folder.  


FINDINGS OF FACT

1.  The veteran died in June 2006, and the death certificate 
lists the cause of death as acute coronary syndrome.

2.  At the time of the veteran's death, service connection 
was in effect for left total knee arthroplasty, rated 30 
percent disabling; left Charcot's foot associated with left 
total knee arthroplasty, rated 30 percent disabling; 
degenerative joint disease of the left knee, rated as 20 
percent disabling; and, degenerative changes of the right hip 
associated with total left knee arthroplasty, rated 10 
percent disabling.  

3.  The veteran's death is reasonably related to his service-
connected orthopedic disorders.


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, the 
criteria for service connection for the cause of the 
veteran's death are reasonably met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's assertion that her 
husband's death was related to his active military service.  
Specifically, she contends that, due to the veteran's 
service-connected orthopedic disorders, he was unable to 
exercise which ultimately led to a heart attack and the 
veteran's death.  Alternatively, she contends that the 
veteran's service-connected left knee disorder caused a blood 
clot in one of his legs which led to the veteran's sudden 
death.

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service-connected 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran died in June 2006.  The death 
certificate lists the cause of death as acute coronary 
syndrome.  At the time of the veteran's death, service 
connection was in effect for left total knee arthroplasty, 
rated 30 percent disabling; left Charcot's foot associated 
with left total knee arthroplasty, rated 30 percent 
disabling; degenerative joint disease of the left knee, rated 
as 20 percent disabling; and, degenerative changes of the 
right hip associated with total left knee arthroplasty, rated 
10 percent disabling.    

The appellant has submitted three medical opinions in support 
of her contentions.  In a July 2006 statement, Dr. J.K., an 
orthopedic surgeon who treated the veteran during the last 
six years of his life, opined that the veteran's left "knee 
arthritis over the years impaired his activity to the point 
where it is within medical certainty that [it] affected his 
cardiovascular status negatively and certainly impacted on 
his overall physical condition.  That is, he was unable to 
exercise and keep his cardiovascular system healthy because 
of his arthritis knee problem and certainly this could have 
contributed to his heart problems which caused his demise."  

In a July 2006 statement, Dr. R.T., opined that the veteran's 
orthopedic problems contributed to his heart disease and 
death.  Dr. R.T. noted that the veteran's orthopedic 
disability made the veteran unable to walk which contributed 
to the veteran's hypertension and dyslipidemia that in turn 
led to his coronary artery disease.

In a December 2007 statement, Dr. J.K. noted that he had 
reviewed the veteran's records and opined that, due to the 
veteran's several surgeries for his service-connected left 
knee, it appeared that a pulmonary embolus (i.e., blood clot) 
in the lower extremities could have caused the veteran's 
sudden death.  Dr. J.K. noted the veteran's history and 
opined that there was no indication that the veteran's death 
was due to a simple cardiac arrest.  

In connection with this claim, VA obtained a medical opinion 
in April 2007.  Upon review of the claims folder the examiner 
noted that, even at the age of 40, coronary artery disease is 
present in up to 49 percent of all males.  The veteran was 
older and had major risk factors in the form of dyslipidemia, 
hypertension, obesity, and clearly had evidence of 
arthrosclerosis as manifested by the wide pulse pressure.  
Therefore, the examiner opined that the veteran's service-
connected orthopedic conditions did not contribute 
significantly to the acceleration of acute coronary syndrome 
due to hypertension due to hyperlipidemia.    

In this case, resolving all reasonable doubt in favor of the 
appellant, the Board finds that the veteran's service-
connected orthopedic disorders are at least as likely as not 
related to his death.  See 38 U.S.C.A. § 5107(b).  The 
appellant and her son were highly credible witnesses during 
the October 2008 hearing.  Furthermore, the July 2006 and 
December 2007 medical statements provide a plausible basis to 
conclude that the veteran's acute coronary syndrome was 
caused by his service-connected orthopedic disorders.  
  
Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

Service connection for the cause of the veteran's death is 
granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


